United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Q., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1276
Issued: December 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2017 appellant filed a timely appeal from a December 20, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition in the performance of duty on August 16, 2016, as alleged.
FACTUAL HISTORY
On August 16, 2016 appellant, then a 30-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that same date he sustained situational anxiety, stress, and

1

5 U.S.C. § 8101 et seq.

lack of sleep due to constant daily harassment, discrimination, and bullying at work. He stopped
work and first received medical care on the date of injury.
In an August 16, 2016 Bristol Hospital report, Dr. Craig Mittleman, Board-certified in
emergency medicine, reported that appellant presented to the emergency department for anxiety
due to issues with his boss at work. Appellant explained that he left work and was unable to
sleep due to anxiousness. Dr. Mittleman diagnosed situational anxiety and discharged him from
treatment. Bristol Hospital emergency care center notes documented treatment on August 16,
2016 which excused appellant from returning to work until August 22, 2016. In an
accompanying August 16, 2016 attending physician’s report (Form CA-20), Matthew Razon, a
physician assistant, reported that appellant felt harassed at work with anxiety and stress. He
diagnosed situational anxiety and checked the box marked “no” when asked if he believed the
condition was caused or aggravated by the employment activity.
By letter dated August 23, 2016, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
necessary. OWCP requested that he describe in detail the employment-related activities which
he believed contributed to his condition, relevant dates, locations, how often and how long the
events occurred, signed witness statements from anyone who could verify the allegations made,
whether he had filed previous grievances or Equal Employment Opportunity (EEO) complaints,
relevant documents, sources of stress outside of his federal employment, details pertaining to any
prior emotional conditions, medical care, the development of the claimed condition, when he
first experienced his symptoms, any activities he was performing prior to the onset of his
symptoms, and any treatment pertaining to his claimed condition. Appellant was afforded 30
days to submit the necessary evidence.
On August 29, 2016 appellant responded to OWCP’s questionnaire stating that he had not
filed any EEO complaints as he did not want the situation to escalate. He reported no stressful
situations in his life, noting his only source of stress was the hostile work environment where he
was bullied. Appellant stated that he had no prior emotional conditions and had never sought
treatment for psychiatric conditions. He further reported no prior issues in any other
employment.
By decision dated October 18, 2016, OWCP denied appellant’s claim finding that he
failed to establish fact of injury because the evidence of record did not support that the
August 16, 2016 exposure occurred as alleged. It noted that he failed to provide a detailed
answer outlining the factual portion of his claim as requested in its August 23, 2016 development
letter.
On November 17, 2016 appellant requested reconsideration of OWCP’s decision. In an
accompanying narrative statement, he reported that he was employed as a letter carrier and
experienced an emotional condition due to bullying and harassment at work. Appellant alleged
that he experienced harsh predisciplinary interviews (PDIs) and questionings almost every day.
He noted that these PDIs would get dismissed because he was properly performing his work

2

duties. Appellant reported that there were witnesses to these events and on October 18, 20162 he
was harassed when he received three PDIs in less than one hour for filing a leave slip the week
before. This caused him a great deal of anxiety following which the postmaster provided him a
form to seek treatment at the emergency room because of how emotional he got after receiving
the PDIs. In support of his claim, appellant submitted a November 1, 2016 community
counseling note documenting treatment from September 6 through October 19, 2016.
In a November 6, 2016 narrative statement, B.C. reported that he was appellant’s chief
steward at the Manchester, CT branch and sat in on three separate PDIs with appellant in one
single day. He explained that a PDI was a “predisciplinary interview” involving something
potentially serious in nature. The PDI either confirmed a supervisor’s suspicions or allowed an
employee, with the help of a union representative, to offer information that the supervisor was
not aware of to clear their name. B.C. reported that R.H., appellant’s supervisor who was
involved with his PDIs, was no longer employed at the Manchester branch. According to B.C.,
R.H. used the PDIs daily as a form of intimidation which involved addressing appellant, and
instructing him to follow across the workroom floor to the front office in view of every
employee, causing stress and anxiety. B.C. related that a PDI caused anxiety because further
disciplinary action included removal from the employing establishment. He noted that
management purposely kept the suspense ongoing for days without the courtesy of telling the
employee or union that they would not be pursuing actual discipline. B.C. reported that the
psychological effect was often the goal of the PDI process and historically 80 percent of PDIs
never amounted to discipline. On the date in question appellant was given three PDIs and more
specifically, three separate walks escorted by his supervisor across the workroom floor to the
office. He was able to articulate his defense to the first PDI easily. B.C. argued that the second
and third PDIs were nothing more than harassment and easily explained away as his supervisor
was woefully unprepared to interview him. He reported that this was nothing more than an
attempt to personally intimidate appellant as no discipline resulted. B.C. noted that in the 20
years he served as a union steward, it was unprecedented to receive three PDIs in one morning.
In a December 7, 2016 narrative statement, R.H. reported that on the date in question he
assigned a supervisor to investigate why appellant had failed to complete his assignment in the
time expected in a PDI. He explained that this was an administrative decision and all the rules
and regulations governing the PDI were followed. On the day in question appellant had two
separate PDIs for two separate issues. Three PDIs were conducted because, following review of
information from the first PDI, there were follow-up questions. R.H. reported that, in this forum,
management must announce another PDI so the employee was aware there could be corrective
action taken, up to and including removal, so that the employee would be fairly notified. He
argued that appellant only claimed injury after meeting with the union steward who told
managers if they continued the PDIs then appellant would go home because of stress. R.H.
explained that management must thoroughly investigate each matter which can take up to a day
or even a week. If an employee provides new information or gives reason to look into something
further, management would do so. R.H. also noted that management did not like to prolong
these matters. He noted that appellant, for that day and for different days of that same week,
2

The Board notes that, while appellant referenced the date as October 18, 2016, the remainder of the evidence
supports that the event occurred on August 16, 2016.

3

requested leave. R.H. had already used all of his vacation leave and therefore his request was
denied and appellant was expected to report to work as scheduled. As such, he argued that
appellant’s stress claim was his attempt to get the time off he wanted.
By decision dated December 20, 2016, OWCP affirmed the October 18, 2016 decision, as
modified, finding that the evidence of record did not establish a compensable factor of
employment as to the cause of his emotional condition. It noted that it accepted that on
August 16, 2016 he was asked to sit in three different PDIs, but these interviews did not
constitute compensable factors of employment. OWCP further noted that appellant failed to
establish that he was subjected to PDIs almost daily.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition, and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.3 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable, and probative evidence.4
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.5 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded. 6
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.7
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. This principal recognizes that a supervisor or manager must
be allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.8 Although the handling of leave

3

See Debbie J. Hobbs, 43 ECAB 135 (1991).

4

See Ruth C. Borden, 43 ECAB 146 (1991).

5

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
6

See William H. Fortner, 49 ECAB 324 (1998).

7

Ruth S. Johnson, 46 ECAB 237 (1994).

8

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

4

requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.9
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.10 Mere perceptions of harassment or discrimination are not compensable under FECA.11
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.12 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.13 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.16 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.17
ANALYSIS
Appellant did not attribute his emotional condition to his regular or specially assigned
duties under Cutler.18 In this case, he filed a Form CA-1 and attributed his condition to events
which occurred on August 16, 2016 when he had three different PDIs in one day. Appellant’s

9

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611 (2006).

10

K.W., 59 ECAB 271 (2007); Robert Breeden, 57 ECAB 622 (2006).

11

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

12

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 10.

13

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).
14

Beverly R. Jones, 55 ECAB 411 (2004).

15

D.L., 58 ECAB 217 (2006); Jeral R. Gray, supra note 9.

16

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

17

Robert Breeden, supra note 10.

18

Lillian Cutler, 28 ECAB 125 (1976).

5

primary allegation was that he suffered anxiety and stress due to these PDIs and a hostile work
environment.
The Board finds that appellant has not established an emotional condition arose in the
performance of duty on August 16, 2016.
The Board has characterized disciplinary actions as administrative matters of the
employing establishment, which are only covered under FECA when a showing of error or abuse
is made.19 In determining whether the employing establishment erred or acted abusively, the
Board has examined whether the employing establishment acted reasonably.20 Therefore, to
support such a claim, appellant must establish a factual basis by providing probative and reliable
evidence that the employer’s conduct towards him on August 16, 2016 was unreasonable.21 He
has submitted no such evidence and the Board finds that he did not establish a compensable
factor of employment in this regard.22
As noted in OWCP’s December 20, 2016 decision, the record establishes that appellant
was asked to sit in for three different PDIs in one day. Appellant argued that these PDIs were
unwarranted and caused him anxiety. His supervisor, R.H., reported that on that date, appellant
had two PDIs on two separate issues: his failure to complete his assignments on time and his
leave request despite having used all of his vacation time. R.H. explained that the third PDI was
for follow-up questions after having reviewed his first response. He noted that policy required
that management announce a PDI as soon as possible to fairly notify the employee regarding the
nature of the infraction and corrective action. R.H. also explained that during a PDI the
employee is allowed to explain and defend his actions, so that the investigative process is not
prolonged, if unnecessary. The Board notes that an employee’s reaction to an administrative or
personnel matter is not covered under FECA, unless there is evidence that the employing
establishment acted unreasonably.23 Appellant’s supervisor explained the rationale behind
conducting three PDIs on August 16, 2016 which was reasonable under the circumstances.
Because appellant has not presented sufficient evidence that his supervisor acted unreasonably,
he has failed to identify a compensable work factor.24
B.C, appellant’s union steward, corroborated appellant’s allegation that his supervisor
held three PDIs with appellant on August 16, 2016 and that they caused him stress. Monitoring
performance is an administrative function of a supervisor.25 The manner in which a supervisor
exercises his/her discretion falls outside FECA’s coverage. This principle recognizes that
19

Roger W. Robinson, 54 ECAB 846 (2003).

20

Supra note 18.

21

See Donney T. Drennon-Gala, 56 ECAB 469 (2005).

22

C.M., Docket No. 11-0893 (issued December 9, 2011).

23

See Alfred Arts, 45 ECAB 530 (1994).

24

Supra note 22.

25

See N.D., Docket No. 16-0823 (issued August 18, 2017).

6

supervisors must be allowed to perform their duties, and at times employees will disagree with
their supervisor’s actions. Mere dislike or disagreement with certain supervisory actions will not
be compensable absent error or abuse on the part of the supervisor.26 While B.C. expressed
displeasure with the supervisor’s actions, he did not provide evidentiary support that R.H. erred
by scheduling three PDIs on August 16, 2016. The evidence of record therefore does not
establish that R.H. acted improperly in conducting appellant’s PDIs on August 16, 2016.
Appellant further alleged that he was subjected to a hostile work environment where he
was bullied and harassed. With regard to these allegations, insofar as appellant is alleging an
injury produced by his work environment over a period longer than a single workday or shift, the
Board notes that he filed a traumatic injury claim and not an occupational disease claim (Form
CA-2).27 Regardless, appellant did not submit sufficient evidence to establish his allegations as
to time, place, what was said, or any witnesses to any specific incident.28 He provided no
evidence corroborating of other PDIs or witness statements to establish that he was harassed by
his supervisor.29 Mere perceptions of harassment or discrimination are not compensable.
Appellant must establish a basis in fact for the claim by supporting his allegations with probative
and reliable evidence.30 Thus, he has failed to establish these allegations as factual.
As appellant has not established any compensable work factors, the Board need not
consider the medical evidence of record submitted.31 As such, appellant has failed to meet his
burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty on August 16, 2016, as alleged.

26

Linda J. Edwards-Delgado, supra note 8.

27

A traumatic injury is defined as a condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift. 20 C.F.R.
§ 10.5(q).
28

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
29

Id.

30

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

31

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated December 20, 2016 is affirmed.
Issued: December 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

